Exhibit 10.21

FIRST AMENDMENT

TO

LOAN AGREEMENT

This First Amendment to Loan Agreement is entered into as of September 2, 2009
(the “Amendment”), by and between AGILITY CAPITAL, LLC (“Agility”) and ALPHA
INNOTECH CORP., a Delaware corporation (“Delaware Borrower”) and ALPHA INNOTECH
CORPORATION, a California corporation (“California Borrower”, collectively with
Delaware Borrower (“Borrower”)).

RECITALS

Borrower and Agility are parties to that certain Loan Agreement dated as of
May 7, 2008 as amended from time to time (the “Agreement”). The parties desire
to amend the Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Montage Capital, LLC was a party to the Agreement and referenced therein as
“Montage” and/or as “Lender”. All references in the Agreement to Montage shall
be deleted and all references to “Lender” or “Lenders” shall mean and/or refer
to Agility Capital, LLC.

2. The reference to “Maturity Date” in the Agreement is amended to read
“December 1, 2010”.

3. The first sentence of Section 1(a) (Payment) of the Agreement is amended to
read: “Borrower shall pay interest on the outstanding principal balance of the
Advance at a fixed rate per annum equal to 14%.”

4. On the date hereof, Delaware Borrower shall deliver a Warrant to Purchase
Stock to Lender in substantially the form attached.

5. On May 1, 2010, Borrower will pay Lender a fee equal to 5% of the balance of
the outstanding Obligations as of April 30, 2010.

6. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Agility under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all instruments,
documents and agreements entered into in connection with the Agreement.

7. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

9. As a condition to the effectiveness of this Amendment, Agility shall have
received, in form and substance satisfactory to Agility, the following:

(i) this Amendment, duly executed by Borrower;

 

1



--------------------------------------------------------------------------------

(ii) a Warrant to Purchase Stock in substantially the form attached;

(iii) Corporate Resolutions to Borrow for each Borrower;

(iv) payment of a loan modification and extension fee of $20,000, plus an amount
equal to all expenses (including reasonable attorneys fees) due and payable on
execution of this agreement; and

(v) such other documents, and completion of such other matters, as Agility may
reasonably deem necessary or appropriate.

[SIGNATURE PAGE FOLLOWS.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

ALPHA INNOTECH CORPORATION     ALPHA INNOTECH CORP. By:  

 

    By:  

 

Title:  

 

    Title:  

 

AGILITY CAPITAL, LLC       By:  

 

      Title:  

 

     

 

3